DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the amendment to claims 1 and 5, filed 12-30-20, the restriction requirement mailed 10-30-20 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites two limitation that are previously recited in claim 1, from which claim 4 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 (and thus claim 10), lines 14-15, “with the gas adsorbent having the shape placed along the partitioning part” lacks antecedent basis in that the claim does not previously recite the gas adsorbent in this location. Clarification is respectively requested. The same claim language is used in claim 4. Also see the same type of limitation recited in claim 6.

Claim 3, use of a “long narrow” gap (Ln1) is indefinite in that this does not clearly set forth the size of the gap -- since “long” and “narrow” are written as relative terms -- such that the scope of the claim cannot be determined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2016/143328 A1) in view of Koshiyama (JP 2007/200801).

Claims 1-4 and 6-8, Hasegawa teaches every limitation of claims 1-4, 6-8 and 10 except providing that the method comprises placing the gas adsorbent so as to have a wave shape with relatively raised and lowered parts arranged alternately at the adsorbent placing step.

Koshiyama teaches a getter having the claimed shape formed by inkjet printing.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Hasegawa that the gas adsorbent have a wave shape with relatively raised and lowered parts arranged alternately at the adsorbent placing step by inkjet printing as suggested by Koshiyama who demonstrates this shape to be well-known and conventional.

With respect to claim 10, a person of ordinary skill in the art at the time the invention was made would have been able to recognize placing the finished piece of Hasegawa modified in a window frame given that the purpose of the invention of Hasegawa is to use the product made in the reference as a glass window.

With respect to claim 9, three paned window glass is conventional and well-known in the art depending upon the degree of insulation desired; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Hasegawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745